CONCURRING OPINION
Donlon, Judge:
I concur in the result. On the facts of record, the statute does not permit plaintiff to invoke the similitude provision of paragraph 1559, as it seeks to do.
This merchandise was classified as sugar. The evidence shows that it is sugar. Sugar is an enumerated article. Plaintiff claims that this sugar was imported for the same use as a use that is enumerated for molasses; and, on that basis, plaintiff contends that its sugar should be classified as molasses, by invoking the similitude clause of paragraph 1559.
This is something plaintiff may not do.
It is well established that before the similitude clause may be invoked, all dutiable enumerations must be found to be inapplicable, except only paragraph 1558. See, 4 Customs Law Digest 156, et seq., and cases there cited.
Plaintiff has made no case for classification of this sugar under the nonenumerated provisions of paragraph 1558. Therefore, plaintiff may not invoke the similitude clause of paragraph 1559.